Opinion issued July 1, 2010








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-10-00448-CV
____________

IN RE RUFUS F. BANKS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Rufus F. Banks, has filed a petition for a writ of mandamus
complaining of Judge W. Edwin Denman's (1) failure to rule on a "Motion for
Reinstatement."
	After due consideration, we deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Sharp.
1.             
              
              
       "    
 "